            Case 2:21-cv-00229-RSM Document 10 Filed 03/31/21 Page 1 of 2

                                                                 Honorable Ricardo S. Martinez


 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   STORMBORN TECHNOLOGIES LLC,                            No. 2:21-cv-00229-RSM
10                         Plaintiff,                       ORDER GRANTING
                                                            STIPULATION FOR EXTENSION
11                  v.
                                                            OF TIME TO RESPOND TO
12   SPECTRUM CONTROLS, INC.,                               COMPLAINT

13                         Defendant.                       NOTE ON MOTION
                                                            CALENDAR:
14                                                          March 29, 2021

15          This matter comes before the Court on the stipulated motion of Plaintiff Stormborn

16   Technologies LLC and Defendant Spectrum Controls, Inc. to extend the time for Defendant

17   Spectrum Controls, Inc. to respond to the Complaint (Dkt. No. 1), and the Court being fully

18   advised, IT IS HEREBY ORDERED that the parties’ Stipulated Motion for Extension of Time

19   to Respond to the Complaint is GRANTED.

20          Defendant Spectrum Controls, Inc. hereby has up through and including May 31, 2021

21   to answer or otherwise respond to the Complaint.

22

23

24

25

26

27
      ORDER GRANTING STIPULATION FOR
      EXTENSION OF TIME
      (2:21-cv-00229-RSM) - 1
            Case 2:21-cv-00229-RSM Document 10 Filed 03/31/21 Page 2 of 2




 1          IT IS SO ORDERED.

 2

 3          Dated this 31st day of March, 2021.

 4

 5

 6

 7
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11   Presented by:
12
     CHRISTENSEN O'CONNOR
13   JOHNSON KINDNESSPLLC

14

15

16   s/John D. Denkenberger
     John D. Denkenberger, WSBA No. 25,907
17   1201 Third Avenue, Suite 3600
     Seattle, WA 98101-3029
18   Telephone: 206.682.8100
19   Fax: 206.224.0779
     E-mail: john.denkenberger@cojk.com,
20   litdoc@cojk.com

21   Attorney for Defendant Spectrum Controls, Inc.
22

23

24

25

26

27
      ORDER GRANTING STIPULATION FOR
      EXTENSION OF TIME
      (2:21-cv-00229-RSM) - 2
